Hon. William E. Seward Village Attorney, Rockville Center
This is in response to your letter dated June 27, 1978, requesting an opinion of the Attorney General as to whether the Rockville Centre Fire Council has the power to require the presence of at least one fire chief within the Village limits at all times. You point out in your request that the Village of Rockville Centre has a volunteer fire department and a fire council, rather than a board of fire commissioners.
Village Law, § 10-1014, provides, in part, that:
  "In a village in which separate fire commissioners are not appointed, the chief, the assistant, and the wardens of the several companies constitute the council of the fire department. * * * Such council shall have all the powers and be subject to all the liabilities and perform all the duties of a separate board of fire commissioners, as prescribed in section 10-1000 of this article, except subdivisions two, three, four and eight and the fixing of compensation under subdivisions five and seven of such section * * *."
Based on the authority contained in Village Law, § 10-1014, a fire council may exercise the same powers given to a board of fire commissioners by Village Law, § 10-1000 (5) and (6).
Village Law, § 10-1000 (5), provides that a village board of fire commissioners, subject to the approval of the board of trustees:
  "5. May adopt rules for the admission, suspension, removal and discipline of the members, officers and employees of the fire department, may prescribe their powers and duties, and fix their compensation not inconsistent with section 10-1018 of this article."
Village Law, § 10-1000 (6), provides, in part, that a village board of fire commissioners, subject to the approval of the board of trustees:
  "6. May adopt rules and regulations governing fire companies and fire departments, prescribing the duties of the members thereof * * *."
Village Law, § 10-1018, referred to in Village Law, §10-1000 (5), does not contain any powers or duties for a fire chief or his assistants which would be inconsistent with the rule which the Rockville Centre Fire Council intends to adopt. Village Law, §10-1018 only provides for the party to perform the duties of the fire chief in his absence, to wit:
  "* * * In case of the inability or absence of the chief, the first assistant and in case of the absence or inability of both the chief and first assistant, the second assistant, and in the absence of the second assistant, the third assistant, if any, and in the absence of the third assistant, if any, the fourth assistant, if any, shall perform the duties and have all the powers of the chief."
It would appear from the language of Village Law, § 10-1000
(5) and (6) that a fire council has the authority to require the presence of at least one fire chief within the village limits at all times as one of the duties of the positions of fire chief and assistant chief.
We, therefore, conclude that a village fire council has the power to require the presence of at least one fire chief within the village limits at all times.